Case 18-12279 Doc 33 Filed 10/11/18 Entered 10/11/18 09:19:13 Main Document Page 1 of 1


                                                      MEGA
                                              Consolidated Financials
                                                    31-Mar-18


ASSETS
   Current Assets
       Checking/Savings                       $             1,326.26
       Accounts Receivable                    $            55,655.99
          Due from A Associated               $                  -
          Due to/from LA Surety               $                  -
          Due From Evolution                  $                  -
          Due From Greg's Bail Bonds          $                  -
   Other Assets - BUF                         $            18,823.00
   Fixed Assets
       Furniture and Equipment                $           540,821.36

TOTAL ASSETS                                  $           616,626.61


LIABILITIES & EQUITY
    Liabilities
        Current Liabilities
             Accounts Payable                 $             8,952.39
             Due to MEGA                      $                  -
             Due to A Associated              $                  -
             Loan Payable - Shareholder       $            22,781.63
             Other Current Liabilities
                Note payable for Supplement   $            69,967.85
                Note Payable to HEC           $           428,605.18




   Equity

       Members Equity                         $            67,213.40
       Net Income                             $            19,106.16

TOTAL LIABILITIES & EQUITY                    $           616,626.61




Melisa Colomb CPA, LLC
1313 Huron Ave.
Metairie, LA 70005
(504)258-6099
XX-XXXXXXX
